DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 6/24/2022 is acknowledged.

Claims Status
Claims 11-20 are withdrawn and claims 1-10 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the “the data” referenced in line 1 is referring to the image data in line 4 of claim 4.  The Office assumed it was. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (US 2009/0163798).
Regarding claim 1, Abbott et al. disclose background information that clearly identifies the method of claim 1 as being well-known in the neurological arts.  Abbott et al. disclose a computer-implemented method of Event Related Imaging (ERI), comprising automatedly: recording time-related information of a stimulus event provided to a subject; obtaining a series of images of the subject's brain's reaction to the stimulus event; correlating the series of images with the time-related information of the stimulus event; and arranging and displaying the series of images in time sequence order ([0005] provides a quick summary of a technique known in the art as functional Magnetic Resonance Imaging or fMRI, images of the brain recorded that detail changes related to fluid flow around the brain or changes in chemical composition around the brain over a period of time; the recordation of brain images may be in response to a person subjected to specific stimuli; the images are captured in temporal order and analyzed for differences among them which means can the stimulus cause a change flow or chemical composition seen in the images which the Office understood as looking at correlations between stimulus and the changes, the analysis of differences necessarily requires displaying).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2009/0163798) in view of Abramov (US 2019/0104960).
 Regarding claim 2, Abbott et al. disclose the method further comprising: obtaining a plurality of series of images of the subject's brain's reaction to a corresponding plurality of stimulus events of a test session (this was covered in the rejection of claim 1); generating an EEG graph during the test session (see at least [0007] where EEG and fMRI data may be collected simultaneously a graph is shown in Fig. 1 with fMRI data).  Abbott et al. do not disclose marking the time of each of the plurality of stimulus events on the EEG graph however (Abbott et al. does mark the EEG for other events such as epileptiforms as shown in Fig. 6 with an asterisk).  However, Abramov et al. teach an EEG system with such capabilities (See Abstract).  Abramov is concerned with providing accurate marking of stimuli presentation instants and responses to these stimuli in Neuroscience and Evoked Potentials research protocols for clinical neurophysiology (see [0007]).  Abramov teach that EEG evoked potentials may be recorded along with timing of the presentation of stimuli events (trigger markings) and synchronized with response (See at least [0018] which discusses these features).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Abbott et al. to include the claimed EEG marking step as taught by Abramov for indicating stimuli events on an EEG graph because it can help facilitate analysis which can lead to more accurate conclusions.
Regarding claim 8, Abbott et al. disclose the method further comprising: initiating the test session; providing the plurality of stimulus events; controlling the imaging apparatus (this is all inherent in the disclosures in [0005] relating to fMRI imaging of the brain); and storing the time-related information of the plurality of stimulus events and the corresponding plurality of series of images in a non-volatile storage device for future use (see [0040] discussion of file storage options).
Regarding claims 9 and 10, Abbott et al. do not disclose the method further comprising: 
obtaining definitions of a maximum numerical value of a plurality of types of stimulus responses; determining a point value and type of stimulus response for each of the actual responses of a test session; calculating an evaluation subscore for each of the response types using the point values of the actual responses; calculating an evaluation score for the session using the evaluation subscores; repeating the test session a plurality of times; for each of the test sessions, calculating evaluation scores and a session score; and comparing the session scores and the respective session subscores; and 
generating a report that includes at least a portion of the images, the session subscores, and the session scores.
However, the Office takes Official Notice that claim 9 amounts to comparing acquired data to thresholds or ranges, generating metrics/scores based on such evaluations, repeating tests, comparing individual scores to aggregate measures which are all known analysis techniques.  Claim 10 report generation step is also well known in the art as it amounts to aggregating results and placing them in a single report.  The Office takes Official Notice that claim 10’s reporting limitation was well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Abbott et al. to include the claimed steps for analysis in claim 9 and the reporting step in claim 10 in view of the Official Notice taken as it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
 Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2009/0163798) in view of Olsen et al. (US 2011/0257509) and Levine et al. (US 2003/0177448).
Regarding claim 3, Abbott et al. disclose the method further comprising automatedly: generating the series of images by, at regular intervals beginning no later than the start of the stimulus event and continuing for a predetermined length of time (See end of [0005]).  Abbott does not expressly disclose generating an image and a corresponding time stamp; and storing the image in conjunction with the time stamp.  However, recording time stamps with fMRI images was known in the art as taught by the Olsen reference at [0096] (see reference to fMRI scans and the use of time stamps).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Abbott et al. to include recordation of time stamps with images such as fMRI ones as taught by Olsen for storing data because it is important to know when certain markings occurred that may be relevant to a particular stimulus.   
Abbott et al. also do not disclose arranging the images by embedding each of the images in a spreadsheet in time sequence order in conjunction with the corresponding time stamp.  However, arranging images in spreadsheets in temporal order is a known organization technique.  Levine et al. teach a method for acquiring images from imaging devices and teaches that images may be sequentially tiled in a spreadsheet program such as EXCEL (see [0251]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Abbott et al. to include the step of placing images in a spreadsheet in temporal order as taught by Levine et al. for storage and analysis purposes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding claim 4, Abbott et al. disclose the method further comprising: generating each of the images from image data obtained at a corresponding one of the regular intervals (see end of [0005]); and storing at least one of the images and the corresponding image data (see [0040] discussion of file storage options).
Regarding claim 5, Abbott et al. disclose wherein the data are obtained from one or more electroencephalogram (EEG) sensors, infrared (IR) sensors, low resolution electromagnetic tomography (LORETA), standardized LORETA (sLORETA), computed tomography (CT) scanning, and functional Magnetic Resonance Imaging (fMRI) (see [0005] reference to fMRI).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Olsen et al. and Levine et al. as applied to claim 4 and further in view of Avital et al. (US 2020/0380687).  Abbott et al. do not disclose the method further comprising: receiving a selection of a region of interest of a brain image; and for ones of the plurality of the brain images: generating a copy of the brain image; and cropping the copy in accordance with the region of interest.  However, cropping fMRI images such that only a ROI is highlighted is known in the fMRI arts.  Avital et al. teach a method for segmenting image data including fMRI data (see Abstract and [0022]).  Avital et al. teach that method may include cropping an fMRI image to at least one ROI (see [0040]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Abbott to include ab ROI cropping step as taught by Avital et al. because it can save storage space by eliminating extraneous data. 
Abbott et al. also do not disclose arranging the cropped images by embedding each of the cropped images in a spreadsheet in time sequence order in conjunction with the corresponding time stamp.  However, this would also be covered by the Levine reference teachings discussed above.  The rationale for modifying in view of Levine remains the same.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2009/0163798) in view of McIntosh et al. (US 2015/0206051).  Abbott et al. impliedly disclose the method further comprising: obtaining a second series of images of the subject's brain's reaction to the stimulus event; correlating the second series of images with the time-related information of the stimulus event (this amounts to just repeating the same disclosure discussed in the claim 1 rejection over, it is understood that Abbott et al.’s method can be repeated).  However, Abbott et al. do not disclose arranging and displaying the additional series of images in time sequence order next to the first series of images. However, displaying multiple time series of imaging data such as fMRI was known in the arts.  McIntosh et al. teach a method of modeling the brain where fMRI data may be acquired (see Abstract and [0026] which mentions fMRI initially).  McIntosh teach that multiple time series of fMRI may be displayed (see at least [0092]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Abbott et al. to include the ability to display more than one time series next to each as taught by McIntosh for image analysis because it may permit faster analysis of data.
Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791